        Case 2:20-cv-00307-APG-BNW Document 24 Filed 04/01/21 Page 1 of 2



 1   JASON D. GUINASSO, ESQ.
     HUTCHISON & STEFFEN, PLLC
 2   SBN# 8478
 3   500 Damonte Ranch Parkway, Suite 980
     Reno, Nevada 89521
 4   Telephone: (775) 853-8746
     Facsimile: (775) 201-9611
 5   jguinasso@hutchlegal.com
     Attorney for Defendants FESS Inc. and Paul Marsh
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11   DEANDRE MORROW, an individual;

12      Plaintiff,                                  Case No. 2:20-cv-00307-APG-BNW

13    vs.                                           STIPULATION AND [PROPOSED]
                                                    ORDER OF DISMISSAL
14   FESS SECURITY Inc., et al.,
15                     Defendant.
16

17           Plaintiff, DEANDRE MORROW and Defendants, FESS SECURITY Inc, and PAUL

18    MARSH, an individual, (Collectively “Defendants”), by and through Plaintiff DEANDRE

19    MORROW proceeding pro-se, and Defendants attorney of record, hereby stipulate and respectfully
20    request an order dismissing the entire action with prejudice. This matter has resolved through a

21    mutually agreed settlement agreement.

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///
       Case 2:20-cv-00307-APG-BNW Document 24 Filed 04/01/21 Page 2 of 2



 1          Each party shall bear its own costs and attorney’s fees.

 2   Dated: March 31, 2021.                     Dated: March 17, 2021.
 3
     Respectfully submitted,                        Respectfully submitted,
 4

 5   /s/ Jason D. Guinasso, Esq.                    /s/ Deandre Morrow
     HUTCHISON & STEFFEN, PLLC                      DEANDRE MORROW
 6
     Jason D. Guinasso, Esq.                        Pro-Se Plaintiff
 7   Attorney for Defendants
     FESS SECURITY Inc.,
 8   And PAUL MARSH
 9
                                                  IT IS SO ORDERED.
10
                                                  Dated this _____         April
                                                              1st day of ________________, 2021.
11

12

13                                                __________________________________________
                                                  UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     2.
